
	

115 S2189 IS: Plymouth 400th Anniversary Commemorative Coin Act of 2017
U.S. Senate
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2189
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2017
			Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in commemoration of the 400th anniversary of
			 the landing of the Mayflower and settlement of Plymouth Colony, the
			 signing of the Mayflower Compact near Provincetown, and the role of the
			 indigenous Wampanoag Tribes in the realization of the settlement.
	
	
		1.Short title
 This Act may be cited as the Plymouth 400th Anniversary Commemorative Coin Act of 2017.
 2.FindingsThe Congress finds that— (1)the arrival of the Pilgrims in Massachusetts in 1620 is an important landmark event in the history of the United States;
 (2)the United States is poised for an anniversary of national and international significance, in 2020 with the 400th anniversary of the Mayflower's voyage, signing of the Mayflower Compact, and the founding of Plymouth Colony;
 (3)the Plymouth 400th anniversary will highlight the cultural contributions and United States traditions that began with the interaction of the indigenous Wampanoag and English peoples, a story that significantly shaped the building of the United States;
 (4)the settlers, now known as the Pilgrims, and their ship the Mayflower, have come to represent national and international symbols of freedom and law;
 (5)the indigenous Wampanoag people, and their interaction with the Pilgrims, created an important legacy through their assistance and association, including participation in the first shared harvest, which serves as an indelible iconic moment in United States history;
 (6)the Mayflower Compact, signed near Provincetown before the Pilgrims explored Provincetown and the rest of Cape Cod and subsequently landed in Plymouth, was the colonial cornerstone for self-governance in the New World and had a profound influence on later developments related to the Constitution of the United States and the Bill of Rights;
 (7)the story of the Wampanoag people, the Pilgrims, and the Mayflower are iconic symbols for the world representing freedom, family, law, and justice;
 (8)today, people from across the 50 States and around the world visit Massachusetts to see the sights of the first landing in Provincetown, early exploration of the New World along Cape Cod, and the ultimate landing and settlement in Plymouth (commemorated by Plymouth Rock), as well as to visit the recreated Mayflower and Plimoth Plantation, trace their ancestry, and learn about the indigenous Wampanoag and their integral role in the history of the United States;
 (9)there are more than 20,000,000 descendants worldwide who trace their ancestry back to the Mayflower passengers arriving in 1620 and on subsequent ships in the 1620s;
 (10)the 2 federally recognized Indian tribes in the Commonwealth of Massachusetts—the Wampanoag Tribe of Gay Head (Aquinnah) and the Mashpee Wampanoag Tribe—have tribal members or citizens who descend from the historical Wampanoag Indian people whose sachem Massasoit signed the Wampanoag Treaty of 1621;
 (11)in 1897, the General Society of Mayflower Descendants was formed with the purpose of creating permanent records of those with lineage to the Mayflower Pilgrims and to educate the public about the impact the Pilgrims had on Western civilization;
 (12)in 2009, a nonprofit organization, Plymouth 400, Inc., was established to ensure a suitable national observance of the Plymouth 400th anniversary to include the themes of exploration, innovation, immigration, self-governance, religious freedom, and thanksgiving, which are legacies that were sparked by these historic events and that continue today as cornerstones of the United States;
 (13)Plymouth 400, Inc. will lead, support, and facilitate legislative and marketing efforts for a commemorative coin series, United States postage stamps, and related activities for the Plymouth 400th anniversary observances and commemorations in 2020;
 (14)a commemorative coin series will bring national and international attention to the lasting legacy of Plymouth Colony, the indigenous Wampanoag tribes, and the Pilgrim settlers; and
 (15)the proceeds from a surcharge on the sale of such commemorative coins will assist the financing of a suitable national observance in 2020 and 2021 of the 400th anniversary of the Pilgrim landing and historic events, including the signing of the Mayflower Compact, the first shared harvest, interaction with the indigenous Wampanoag people, and other significant events of the period.
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 100,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have diameter of 0.85 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 500,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and
 (C)contain not less than 90 percent silver. (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—
 (A)weigh 11.34 grams; (B)have a diameter of 1.205 inches; and
 (C)be minted to the specifications for half dollar coins described in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the landing and settlement of Plymouth Colony, the signing of the Mayflower Compact, and the role of the indigenous Wampanoag tribes in the realization of the settlement.
 (2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2020; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consulting with—
 (A)Plymouth 400, Inc.; (B)the General Society of Mayflower Descendants;
 (C)the Mashpee Wampanoag Tribe; (D)the Wampanoag Tribe of Gay Head (Aquinnah);
 (E)the Pilgrim Society; (F)Plimoth Plantation, Inc.;
 (G)the Pilgrim Monument and Provincetown Museum; (H)Provincetown 400;
 (I)the Plymouth Antiquarian Society; (J)the Massachusetts Cultural Council; and
 (K)the Massachusetts Historical Society; and (2)reviewed by the Citizens Coinage Advisory Committee.
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during a 1-year period beginning January 1, 2020.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 coin. (2)A surcharge of $10 per coin for the $1 coin.
 (3)A surcharge of $5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins under this Act shall be promptly paid by the Secretary as follows:
 (1)30 percent of the surcharges, to Plymouth 400, Inc.— (A)to support the work of the organization to develop, implement, and provide oversight for the commemorations surrounding the events of 2020 through 2021; and
 (B)at the discretion of Plymouth 400 to distribute to local historical preservation, tribal, and cultural organizations to support their important work in educating the public about the settlement of 1620, their continued existence for the benefit of future generations, and other related purposes;
 (2)5 percent of the surcharges to Plimoth Plantation Inc., to support the educational programs and exhibits at Plimoth Plantation that teach the general public about the 17th century history of the United States, including the Mayflower, the Pilgrims, the Mayflower Compact, and the Native people of the region;
 (3)20 percent of the surcharges, to the Mashpee Wampanoag Tribe, to continue programs to educate people about the life of the Wampanoag people and Wampanoag culture, language, and history;
 (4)5 percent of the surcharges, to the Wampanoag Tribe of Gay Head (Aquinnah) to support programs to educate people about the life of the Wampanoag people prior to the Plymouth settlement and the interactions between the settlers and the Wampanoag people;
 (5)30 percent of the surcharges, to the General Society of Mayflower Descendants— (A)to support the continued restoration of the facilities of the General Society of Mayflower Descendants in Plymouth;
 (B)to provide funding for the General Society of Mayflower Descendants research library in Plymouth; (C)to support academic study to learn and disseminate new information about the Pilgrims and early colonial New England;
 (D)to provide funding for the restoration and operation of the National Pilgrim Memorial Meetinghouse; and
 (E)for educational purposes; (6)5 percent of the surcharges, to the Pilgrim Society for the stewardship, conservation, and preservation of the collection of Pilgrim and Plymouth historical materials at the Pilgrim Hall Museum, including—
 (A)the historic 1824 museum building; (B)a digitization program to preserve and share historical resources and build the technological and generational foundation for continued engagement with Plymouth history and the Pilgrim Hall Museum;
 (C)the development, design, and construction of a new museum website to serve as a digital gateway to museum resources;
 (D)improvements to permanent exhibition galleries and content, including greater attention to Wampanoag history; and
 (E)support for educational programs and educational partnerships, including a museum internship program; and
 (7)5 percent of the surcharges to Provincetown 400 to— (A)support the furtherance of events and programs that—
 (i)educate people about the lives of the Wampanoag people and the Pilgrims before and after the arrival of the Mayflower to the New World; and
 (ii)explore the themes of these historic events that are still relevant today; and (B)maintain historical markers and sites related to the events of 1620 and 1621.
 (c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of each of the organizations referred to in subsection (b) as may be related to the expenditures of amounts paid under such subsection.
 (d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of such time of issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 (e)Exemption from matching requirementsSection 5134(f)(1)(A)(ii) of title 31, United States Code, shall not apply to the organizations referred to under paragraphs (3) and (4) of subsection (b) with respect to surcharges paid under this Act.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
